In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00007-CV

______________________________



BUDDY KINDLE, Appellant


V.


THE ROBERTS LAW FIRM, ET AL., Appellees





On Appeal from the 402nd Judicial District Court

Wood County, Texas

Trial Court No. 2006-392







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Appellant, Buddy Kindle, filed a notice of appeal January 18, 2007, from an order
transferring venue signed December 7, 2006.  This order from which appeal is taken transferred
venue from Wood County to Smith County.
	Had this been an appealable interlocutory order, Kindle's appeal would have been due to have
been filed within twenty days of the date the order was signed.  See Tex. R. App. P. 26.1(b).  The
notice of appeal is untimely.
	In addition to the issue of timeliness, the trial court's order transferring venue does not
constitute a final, appealable order.  Unless otherwise statutorily authorized, an appeal may be made
only from a final judgment.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (Vernon 1997),
§ 51.014 (Vernon Supp. 2006).  Further, Section 15.064(a) of the Texas Civil Practices and
Remedies Code explicitly states that no interlocutory appeal shall lie from the determination of a
venue hearing.  Tex. Civ. Prac. & Rem. Code Ann. § 15.064(a) (Vernon 2002).
	Accordingly, we dismiss this appeal for want of jurisdiction.



						Bailey C. Moseley
						Justice
 
Date Submitted:	February 14, 2007
Date Decided:		February 15, 2007